Citation Nr: 1134444	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  06-24 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.  

2.  Entitlement to service connection for a disorder manifested by chronic groin and left leg pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from September 1981 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for a prostate disorder, claimed as groin pain.  

The Board remanded the claim for service connection for a prostate disorder, claimed as groin pain, in August 2010.  The case has now been returned for appellate adjudication.  As explained below, the claimed prostate disorder and the disorder manifested by groin and left leg pain are two separate and distinct clinical entities.  Accordingly, the issues have been rephrased to separately address each clinical entity. 


FINDINGS OF FACT

1.  The Veteran's prostatitis during active service resolved without residual disability.  

2.  The Veteran's chronic groin and left leg pain, the etiology of which is unclear but may be either neurological or musculoskeletal in origin, had its onset during active service and has continued since military service. 


CONCLUSIONS OF LAW

1.  A chronic prostate disorderwas not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (a) and (b) (2010).   

2.  A disorder manifested by chronic groin and left leg pain had its onset during active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VCAA notice is intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA notified the Veteran of the VCAA requirements by a letter dated in September 2005.  This letter informed the Veteran of the types of information and evidence not of record needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  It also notified him of the division of responsibility between the Veteran and VA for obtaining that evidence; specifically, that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.   

The Veteran was not provided notice as to the downstream elements regarding disability rating and effective date elements of a claim for service connection, as required by Dingess.  However, during this appeal the merits of the issue have been considered by the RO and addressed by the Veteran and his representative.  Inasmuch as the substantive merits and not merely the procedural aspects of the claim have been considered and addressed, there can be no question that the Board's determination on the merits is in any way prejudicial to the appellant.  Similarly, because the claim for service connection for a prostate disorder is denied no disability rating or effective date will be assigned and, so, failing to inform the Veteran of the governing law concerning these matters has no bearing on the outcome of that claim and is not prejudicial.  As to the claim for service connection for a disorder manifested by chronic groin and left leg pain, because this claim is granted, the effective date for the grant of service connection and the degree of disability to be initially assigned are separate matters which must first be addressed by the RO and each is separately appealable should the Veteran disagree with either the effective date of the grant of service connection or the initial disability rating which will be assigned for that disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim. 

The Veteran's service treatment records (STRs) have been obtained and are on file. He has not alleged that he has sought or received any postservice private or VA treatment and, thus, no such records have been sought.  He declined the opportunity to testify at a personal hearing.   

The Veteran has twice been afforded VA examinations in conjunction with the claim now before the Board, and most recently in 2010 his claim file was reviewed prior to the examination and prior to the rendition of a medical nexus opinion by that examiner.  See 38 U.S.C.A. § 5103A(a)(1) (West 2002 & Supp. 2009); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) and Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006); and 38 C.F.R. § 3.159(c)(4)(i) (2010).  

The VA examination in 2010 yielded an informed medical opinion which directly responded to the question posed in the Board's August 2010 remand.  Accordingly, there has been full compliance with that Board remand.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

The VA examination reports are accepted as adequate reports of examinations of the Veteran, because collectively they provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2010).   An examination is adequate when there is a reasoned medical explanation connecting a clear conclusion with supporting data, so that evaluation of the claimed disability will be a fully informed one and does not require the Board to exercise independent medical judgment but allows the Board consider and weigh it against contrary opinions (although in this case there are no contrary opinions).  See generally Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (citing Green v. Derwinski, 1 Vet. App. 122, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).  

Also, the adequacy of the examination and medical opinions obtained have not been challenged.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, No. 2010-7140, slip op. at 4 (Fed.Cir. May 6, 2011); 2011 WL 1707207 (Fed.Cir.).  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.

Background

The Veteran's STRs show that in May 1986 the Veteran complained of pain radiating from his left groin region down the left leg to the knee for the past 2 months but the pain had increased dramatically in the past few days.  He had no pain when walking.  When sitting his left leg felt tight.  He had no pain on urination.  He had no increase in the pain on doing deep knee bends.  When supine he had no increased pain on straight leg raising.  No lumps or masses were noted on palpation of his groin area and he had no complaint pain on palpation of the groin area.  He had a history of prior prostate problems at age 17 but no trouble since then.  After an examination the assessment was chronic prostatitis. 

In June 1986 the Veteran complained of ongoing prostate trouble.  The antibiotic given him had caused him to break out in a rash.  

In August 1986 the Veteran reported having recurrent symptoms of groin pain and decreased urinary flow.  He had previously been given medication with some response.  The provisional diagnosis was chronic prostatitis.  It was noted that he had had urethral stricture which had been treated with dilation when he was age 12, again when age 17, and again at 18 years of age.  He had no history of infections or trauma.  He had a history of prostatitis in the past due to stricture disease.  On examination his prostate was tender and soft.  The impression was prostatitis with no evidence of stricture disease.  

In September 1992 the Veteran had prostatitis, with tenderness of the prostate.  In October 1986 the prostatitis was resolving.  

In November 1986 it was reported that he was improving but still had discomfort.  On examination his prostate was mildly tender.  On examination almost a week later his prostate was nontender, as it was again on examination in March 1987.  In October 1988 the assessment was chronic prostatitis.  A urinalysis was normal.  He had a history of being non-responsive to antibiotics.  He had prostadynia by clinical history and his response to antibiotic was not consistent with bacterial prostatitis.  

In November 1988 the Veteran was to be evaluated for having an 8 year history of chronic prostatitis.  He had been seen in October 1988 for prostadynia.  He had not been given antibiotics for more than 1 1/2 years.  He still had problems of frequency, dribbling, and decreased flow.  On examination his prostate was enlarged.  He had been treated with many therapeutic modalities without relief.  When evaluated in December 1988 he complained of tightness in his left thigh and occasional difficulty urinating.  He had no history of frequency or dysuria. He had been treated, off and on, for 8 years for prostatitis.  On examination his prostate was smooth and nontender.  The assessment was pelvic floor tension and myalgia.  He was to be referred to a local psychologist for relaxation therapy.  

In October 1990 the Veteran complained of pain in his groin which was causing pain in his legs.  He had no difficulty initiating urinary stream but had decreased pressure, although no dysuria. He had had similar symptoms with prior episodes of prostatitis.  He had a normal examination.  

In January 1992 the Veteran had a vasectomy.  In February 1992 it was noted that he had had an asymptomatic postoperative course.  In December 1992 the Veteran complained of right-sided groin pain which radiated to the testicular area and this was noted to have occurred after lifting a heavy object 2 weeks ago.  On examination there was no testicular or scrotal swelling.  There was no apparent tenderness of the epididymis and no hernia.  The diagnostic impression was right testicular pain probably from a contusion.  

In September 1993 the Veteran had pain in his groin without having had any trauma.  He had first noticed the pain about 6 weeks earlier, but only once or twice.  He had pain upon lifting heavy weights.  He had no pain on urination.  He had pain of the left testes when touched.  After an examination the assessment was "unspecific" pain.  

An ultrasound of the Veteran's prostate in May 1994 revealed his prostate was not enlarged and there was no evidence of a sold mass or cystic lesion within the prostate.  A clinical record the next day reflects that the sonogram was normal. 

In July 1994 the Veteran complained of a burning sensation upon urination but not having any blood or discharge in his urine.  He had no low back pain.  A urinary tract infection (UTI) was to be ruled out.  

In August 1995 the Veteran complained of tightness and soreness of the left groin and left leg of 3 to 4 weeks duration.  He reported having had prostate problems in the past and that these were his symptoms.  He reported having had "surgery" at the age of 18 for a "kink" in his ureter.  Two months ago he had had the same symptoms he had now and was told it was prostatitis.  He further reported that his left groin was uncomfortable and was a deep perineal pain that radiated to the left leg.  He reported that this was typical of previous pain he had had from prostate problems.  He denied having penile discharge, dysuria, hematuria, fever, chills or back pain. He denied any exercise causing trauma.  On examination his testicles were normal and nontender, not swollen or inflamed.  

In March 1996 the Veteran complained of low back pain, near his tail bone, especially during exertion.  He also had left groin pain which radiated down the leg.  This had been ongoing, off and on, for the last 2 years.  He complained of pain at the anteromedial aspect of the thigh, the scrotum, and testes.  The pain increased with hip flexion but decreased with rest.  He had a decreased urinary stream.  After an examination the assessment was irritation of the genitofemoral nerve or a psoas muscle strain. 

An undated clinical record reflects that the Veteran was seen on a follow-up basis for epididymitis but his symptoms of groin discomfort were the same.  An examination revealed no testicular tenderness but there was tenderness of both inguinal canals but no hernia.  The assessment was inguinal pain and testicular pain.  

The Veteran was seen in September 1998 for inguinal pain.  

In August 2005, while still on active duty, the Veteran filed a claim for VA disability benefits which included his current claim for service connection for a prostate disorder, claimed as groin pain.  

On VA general medical examination in September 2005 it noted that the Veteran's complaints relative to his prostate and groin pain had started in the 1980s.  He had had problems with groin discomfort and some difficulty with urination.  Reportedly, he had been found to have a "kinked urethra" and had undergone two cystoscopic procedures.  He had been totally asymptomatic in the past several years.  Currently, he denied dysuria, frequency, urgency, nocturia, and urinary tract infections.  He was not taking any medication for his complaints and he was asymptomatic.  On physical examination his prostate was firm and smooth and without masses.  The pertinent diagnoses were a history of chronic prostatitis, currently asymptomatic; and no groin pathology identified.  

On VA genitourinary examination in September 2010 the Veteran's claim file and medical records were reviewed.  It was reported that the Veteran had been on active duty in the 1980s when he had developed groin pain.  Cystoscopic examinations had revealed that he had prostatitis.  He had not had any symptoms of prostatitis in over 10 years.  He stated that he had tightness of the left groin and behind the left knee and that these symptoms had been present for years.  No reason could be found for these symptoms.  He had been told that these symptoms were not related to his prostatitis.  He did not use anything to treat the condition.  He had no history of surgery, trauma or neoplasm. There were no general systemic symptoms due to genitourinary disease and no urinary symptoms, including no urinary leakage. There was no history of recurrent urinary tract infections, obstructed voiding (urinary retention), urinary tract stenosis, renal dysfunction, renal failure, acute nephritis, hydronephrosis or cardiovascular symptoms.  

On examination the Veteran's bladder was normal.  He had no abdominal or flank tenderness.  His urethra was normal and he had normal perineal sensation.  His penis and testicles were normal.  His epididymis, spermatic cord, and scrotum were all normal.  

The diagnoses were chronic prostatitis - resolved (claimed as left groin pain and left leg tightness); and epididymitis, times two, - resolved (also claimed as left groin pain and left leg tightness).  

The examiner opined that each of these diagnoses were at least as likely as not related to the Veteran's military service, having been treated for these conditions during service.  Associated with these medical conditions, and during the same time frame, the Veteran developed left groin discomfort and tightness in the left leg.  These symptoms continued despite no new flare-up of the prostatitis or epididymis conditions.  Extensive evaluations by specialists had not found the exact medical cause of these current chronic symptoms, but the groin pain and leg symptoms started during active service.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity and (2) continuity of symptomatology.  

To establish the presence of a chronic disease, or chronic residuals of injury, during service there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When a chronic disease is established during service or a chronic disease (listed at 38 C.F.R. § 3.309 within a presumptive period at 38 C.F.R. § 3.307) or chronic injury residuals are established during service permitting service connection, there is no requirement of postservice continuity of symptoms.  38 C.F.R. § 3.303(b).  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent cause(s) but this does not mean that any inservice manifestations will permit service connection for a chronic disease first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Continuity of symptomatology is required only when the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Thus, if chronicity during service or an applicable presumptive period is not established, a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage, 10 Vet. App. 488, 496-97 (1997); and (2) there is evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) there is medical or competent lay evidence of a nexus between the present disability and the postservice symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 C.F.R. § 3.303(b).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

Initially the Board notes that the Veteran underwent several urethral dilations because of urethral strictures prior to active service, the last being at the age of 17 or 18.  There is some evidence which indicates that the Veteran's preservice episodes of acute prostatitis might in some manner have been related to the preservice urethral strictures.  However, there is no evidence that he had chronic pathology of the prostate prior to his entrance into active military service.  Also, the earliest complaints or symptoms relating to his prostate first occurred in May 1986, almost five years after he enter active service.  If he had had chronic disease or pathology of his prostate at service entrance it would logically have manifested much earlier than 1986.  This is consistent with the inservice clinical notation in May 1986 that he had not had any troubling symptoms since his last preservice dilation.  Accordingly, the Board concludes that the presumption of soundness at service entrance is not rebutted.  See generally 38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2009) and 38 C.F.R. § 3.304(b) (2011).  Hence, the question as to this issue is not one which addresses possible aggravation of a pre-existing disability but one of whether the claimed disability currently exists or existed when the claim for service connection was filed and, if so, whether it is of service origin.  

It is undisputed that the Veteran had multiple episodes of prostatitis during his active service.  Superficially, this would seem to cover the period from 1986 to 1998, i.e., a time frame of about 12 years.  However, a close review of the evidence shows that his episodes of prostatitis actually occurred during the time from 1986 to 1988, a period of only about two years.  The last inservice clinical notation clearly referring to prostatitis is in 1988 (and thereafter, his complaints focused on symptoms pertaining to his groin and left leg).  This is in keeping with the histories related at the time of the September 2005 VA examination, conducted while the Veteran was still on active duty, of having been asymptomatic for several years, as well as the history on VA examination in 2010 of his not having had symptoms of prostatitis for over 10 years (which would include the last five years of the Veteran military service).  

Thus, since about 1988 the Veteran has not had any symptoms of prostatitis, as noted on the most recent VA examination in 2010, and this is a period of more than 20 years.  

The first VA examination, in 2005, merely noted that the prostatitis was currently asymptomatic, but this does not rule out the possibility that the examination was simply conducted during a quiescent phase of prostatitis.  However, the second VA examination, in 2010, over five years after the Veteran's active service, specifically found that the Veteran's prostatitis, while described as having been chronic, had resolved, as had the Veteran's epididymitis.  

These are the only medical opinions on file addressing the nature of the Veteran's prostatitis and are unrebutted by any other medical, or even competent lay, evidence to the contrary.  Thus, despite the three clinical notations of "chronic prostatitis" during active service, in May, August, and November 1986, the evidence does not establish that the Veteran had, at the time of his discharge from active service (which was after he filed his claim for service connection) or now has or has had at any time since he discharge from active service, chronic prostatitis.  Thus, the three diagnoses of chronic prostatitis during service are not accepted as establishing the existence of actual chronic prostatic pathology or disease.  

In McClain v. Nicholson, 21 Vet. App. 319 (2007) it was held that:

With regard to the requirement that a claimant have a current disability before service connection may be awarded ... this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. 

McClain, at 321.  

This case is distinguishable from McClain, Id., only in that the Veteran in this case actually filed his claim for service connection for a prostate disorder prior to his actual discharge from active service, whereas in McClain, Id., the claim was filed after this charge from active service.  If the claim were to be granted this might have an impact upon the effective dates of any such grant, but because the claim is denied it is irrelevant and the holding in McClain, Id., is applicable.  


See also Fields v. Shinseki, No. 10-0086, slip op. at 2 (U.S. Vet. App. Aug. 29, 2011); 2011 WL 3795154 (Vet.App.) ("When there is evidence that a claimant had a disability at the time his claim was filed or during the pendency of his claim that resolved prior to the Secretary's adjudication of the claim, the claimant is 'entitled to consideration of 'staged ratings'.") (citing McClain v. Nicholson, 21 Vet. App. 319 (2007), quoting Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

In other words, if a disability for which service connection is sought once existed prior to filing a VA claim but also resolved prior to filing the claim, the claimant cannot be said to have a "current" disability at the time the claim was filed or during the pendency of the claim.  See Hickson, Pond, and Dalton, all supra.  Such is the case here.  See McClain and Fields, both supra.  

Lastly, the Veteran is service-connected for carpal tunnel syndrome of the left hand, tinnitus, residuals of a nasal fracture with residual chronic rhinitis, hypothyroidism, and hearing loss of the right ear.  However, it is neither shown nor contended that any of the Veteran's service-connected disabilities, alone or in combination, have in any way either caused or aggravated the claimed prostate disorder.  

This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.)  In the absence of proof of present disability there can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) (interpreting 38 U.S.C. § 1131 as also requiring the existence of a present disability for VA compensation purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Accordingly, service connection for a prostate disorder is not warranted.  

Disorder Manifested By Chronic Groin And Left Leg Pain

The STRs are replete with clinical documentation of the Veteran's many complaints of pain and tightness in the areas of his left groin and left leg.  The Veteran has attempted to relate these symptoms to his inservice episodes of prostatitis.  

The Veteran's episodes of prostatitis ceased in about November or December 1988 while, on the other hand, his complaints of left groin and left leg pain began in December 1988.  In other words, from a chronological viewpoint, there appears to have been some overlapping of the genitourinary symptoms related to prostatitis, and the symptoms of left groin and left leg pain.  However, it is not shown that the symptoms of left groin and left leg pain are of genitourinary origin.  Rather, the evidence suggests that they are either due to neuropathy of the genitourinary nerve or to a psoas muscle strain.  

VA may not deny a claim for benefits based on one condition when the evidence submitted and developed during the processing of the claim shows that the claimant's symptoms emanated from another condition.  Clemons v. Shinseki, 23 Vet. App. 1, 3 (2009).  Moreover, "[o]f course, an accurate determination of etiology is not a condition precedent to granting service connection; nor is 'definite etiology' or 'obvious etiology'.  See 38 U.S.C. § 5107(b)."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

As noted above, there is no requirement that there be a definitive etiology of the symptoms stemming from a disability for which service connection is claimed.  Here, the recent 2010 VA examiner noted that a definitive etiology had not been established for these symptoms.  Nevertheless, that examiner opined that these symptoms had started during active service and had continued despite no new flare-ups of prostatitis or epididymitis.  

Accordingly, service connection for a disorder manifested by chronic groin and left leg pain is warranted.  


ORDER

Service connection for a prostate disorder.

Service connection for a disorder manifested by chronic groin and left leg pain is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


